                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

EMMANUEL JAMAL DOWNS                                                                PLAINTIFF

v.                                 4:19CV00591-SWW-JJV

RUSTY PAGE, et al.                                                              DEFENDANTS


                                           ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court’s findings in all

respects.

       IT IS, THEREFORE, ORDERED that:

       1.     Plaintiff’s medical indifference claims are DISMISSED without prejudice.;

       2.     The Doe Defendants are DISMISSED without prejudice;

       3.     Plaintiff’s official capacity claims against Defendants Rusty Page, Kevin Neal, and

Roberts are DISMISSED without prejudice; and

       4.     The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting these recommendations would not be taken in good faith.

       DATED this 12th day of September 2019.


                                                   /s/Susan Webber Wright
                                                   UNITED STATES DISTRICT JUDGE
